Citation Nr: 1505106	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  05-13 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include major depression, manic depressive disorder, schizoaffective disorder, bipolar disorder, a personality disorder and a psychosis, including as secondary to service-connected right wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION


The Veteran served with Reserve Components from 1974 to approximately 1996, performing active duty for training (hereinafter: ACDUTRA) and inactive duty training at various times.  A period of ACDUTRA from August 18 through 31, 1985, became "active military service" by virtue of a right wrist disability incurred in the line of duty (see claims files, Vol 1).  The term "active military service" includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty.  38 C.F.R. § 3.6(a) (2014). 

The claimant achieved "veteran" status by virtue of that short period of active military service.  A "veteran" is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable. 3 8 U.S.C.A. § 101 (2) (West 2002); see also 38 C.F.R. § 3.1 (d) (2014). 

The Veteran also performed a brief period of active military service from December 27, 1990 through January 18, 1991.  While her official order to active military service is not of record, a DD Form 220, Active Duty Report, reflects that this active duty period was terminated effective January 18, 1991, for an unspecified reason or reasons.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in relevant part, declined to reopen the Veteran's claim of entitlement to service connection for a manic depressive disorder, claimed as bipolar disorder.
The Veteran testified at a hearing before a Veterans Law Judge (VLJ) in January 2006.  A transcript of that hearing is of record.  In August 2013, the Board notified the Veteran that the VLJ who presided over her hearing was no longer employed at the Board, and that she was entitled to a new hearing before a different VLJ, if she so desired.  The Veteran did not respond to the Board's inquiry. 

In an April 2007 decision, the Board reopened the claim of entitlement to service connection for a psychiatric disorder based on a finding that new and material evidence had been received sufficient to reopen the claim. The claim was then remanded for further evidentiary development.  The Board again remanded the claim in July 2009, April 2010, July 2012, and March 2013.

In October 2013, the claim was again remanded for additional evidentiary development, to include affording the Veteran another VA examination and nexus opinion as to her claimed disorders.  For the reasons set forth below, the Board concludes that there has not been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its October 2013 remand, the Board directed the VA examiner to provide opinions on several matters, including the likelihood that any psychiatric disability diagnosed during the pendency of this appeal, to include a personality disorder, was related to some incident of service, was caused by her service-connected right wrist disability or was aggravated by her service-connected right wrist disability.  Although the examiner provided an opinion as to the issue of direct service connection, she did not opine as to the issue of whether any psychiatric disorder had been caused or aggravated by the Veteran's right wrist disability.  She also did not address the question of whether a personality disorder (which the examiner diagnosed during the examination) was diagnosed during service and, if so, whether it resulted in additional disability.  

Finally, the examiner did not address the evidence of record specifically mentioned by the Board in its remand orders.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the VA examiner who performed the February 2014 PTSD/mental health examination to address the questions below.  If that examiner is not available, HAVE THE VETERAN REEXAMINED BY ANOTHER QUALIFIED VA MENTAL DISORDERS EXAMINER. 

* The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder diagnosed during the pendency of the Veteran's appeal was caused (in whole or in part) by her service-connected right wrist disability. 

* If not, the examiner should then specifically provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder diagnosed during the pendency of the Veteran's appeal was aggravated (permanently made worse beyond its natural progression) by her service-connected right wrist disability.  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation. This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time. 

* The examiner should provide an opinion as to whether it is at least as likely as not that the personality disorder, NOS, diagnosed during the February 2014 examination, was diagnosed during the Veteran's service, and if so, whether it was subject to, or aggravated by, a superimposed disease or injury during service that resulted in additional disability.

* In providing these requested opinions, the examiner MUST specifically address the evidence of record showing that the Veteran reported suffering severe emotional distress in January 1991, before her scheduled deployment to Saudi Arabia.  The examiner should additionally address her contentions of record that she was found to be UN-DEPLOYABLE (for service abroad) due to bipolar disorder and/or manic depressive disorder, and that she was prescribed with Prozac in 1991, during service.  Finally, the examiner should address the Veteran's contentions that although she did not receive specific psychiatric treatment for many years after her separation from service, she continued to suffer from psychiatric symptoms until the point where she became suicidal in 2003. 

The examiner MUST provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

2.  Examine all evidence obtained and ENSURE THAT THE OPINION IS BOTH RESPONSIVE TO THE INQUIRY AND FULLY EXPLAINED. Then readjudicate the claim in accordance with VA appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




